Citation Nr: 0605285	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

2.  Entitlement to service connection for a skin disorder, to 
include recurrent boils; abnormal fluctuations in body 
weight; headaches; chronic fatigue; multiple joint pain; 
respiratory disorder; gastrointestinal disorder; 
cardiovascular disorder; and sleep disturbance, claimed on a 
direct basis and as manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to February 
1987 and from August 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issues of entitlement to service connection for a kidney 
disorder as well as a skin disorder, to include recurrent 
boils; abnormal fluctuations in body weight; headaches; 
chronic fatigue; multiple joint pain; respiratory disorder; 
gastrointestinal disorder; cardiovascular disorder; and sleep 
disturbance, claimed on a direct basis and as manifestations 
of an undiagnosed illness are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a kidney disorder in 
a March 1996 rating decision, which the veteran did not 
appeal.

2.  Evidence submitted since the March 1996 rating decision 
is so significant that it must be considered in order to 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a kidney disorder has 
been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a kidney 
disorder.  He essentially contends that this disability is 
etiologically related to his period of active duty service.  

In a March 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a kidney 
disorder because this disorder neither occurred in nor was 
caused by service.  The veteran did not appeal this decision 
within one year of receiving notification.  Thus, the 
decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.1103.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  In December 2000, the veteran filed a claim to 
reopen.

For the purpose of the veteran's claim, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In addition, 
for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence associated with the claims folder since March 1996 
includes a March 1991 VA outpatient treatment report (dated 
five months prior to the veteran's second period of active 
duty service) which notes that the veteran had a history of 
renal stones.  

The evidence is "new" in that it was not of record at the 
time of the March 1996 RO decision.  The evidence goes to the 
question of whether the veteran had a kidney disorder during 
his period of active service and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim.  To this extent only, the 
benefit sought on appeal is granted.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a kidney disorder, there is no prejudice to the appellant 
in proceeding with this issue.  



ORDER

As new and material evidence has been received, the claim for 
service connection for a kidney disorder is reopened.  To 
that extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a kidney disorder is reopened, the claim must 
be considered on a de novo basis.  The evidence of record 
includes a March 1991 VA outpatient treatment record which 
notes that the veteran had a history of renal stones.  
Additionally, an October 1995 VA examination report notes 
that the veteran had kidney stones beginning in 1981 and he 
continued to experience frequent back pain radiating to the 
testicles, frequently with burning upon urination.  This 
examination report includes a diagnosis of chronic cystitis 
with bladder calculi; however, there is no opinion as to 
whether the chronic cystitis with bladder calculi is related 
to the veteran's period of active duty service, to include 
the findings of kidney (renal) stones.  Accordingly, the 
Board finds that a VA examination addressing the nature and 
etiology of the veteran's current genitourinary disorder 
based on a review of his claims file, to include his service 
medical records, is necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The veteran also claims entitlement to service connection for 
a skin disorder, to include recurrent boils; abnormal 
fluctuations in body weight; headaches; chronic fatigue; 
multiple joint pain; respiratory disorder; gastrointestinal 
disorder; cardiovascular disorder; and sleep disturbance, on 
a direct basis and as manifestations of an undiagnosed 
illness.  

The veteran was afforded VA examinations in April 2002; 
however, the examination reports do not reflect that all of 
the veteran's claims were addressed and they do not provided 
an adequate opinion with respect to each claim.  Accordingly, 
before adjudicating these claims, the Board finds that the 
veteran should be afforded appropriate examinations to 
determine whether his complaints are attributable to a known 
clinical diagnosis, and, if so, whether any such diagnosis is 
related to service.  If no diagnosis is provided, it should 
be determined whether the appellant suffers from an 
undiagnosed illness as a result of his service in the Persian 
Gulf. 

Review of the claims file reflects that the veteran's service 
medical records may be incomplete.  Specifically, although 
the veteran's first period of service is from May 1981 to 
February 1987, the available service medical records from 
this period date from January 1986, thus treatment records 
for the initial four and one half years of service are not 
available for review.  A rating decision dated March 1996 
indicates that service medical records for this period were 
reviewed.  It's unclear whether attempts have been made to 
obtain more complete records.  

Records of a Federal department or agency must be sought 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).  In light of the 
foregoing, every effort should be made to obtain all service 
medical records for the veteran's periods of service.  

Additionally, the veteran has reported that he received 
treatment from E. Moore, M.D., a physician with CIGNA Health, 
for his kidney and skin complaints.  Copies of the veteran's 
treatment records from this provider are also not available 
for review and there is no indication that the RO attempted 
to obtain those records.  

Accordingly, this matter is hereby REMANDED for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for his claimed 
disorders since his discharge from 
military service in October 1991.  After 
obtaining any necessary authorization 
from the appellant, attempt to obtain 
copies of pertinent treatment records 
identified by the appellant which have 
not been previously secured.  Attention 
is specifically directed to copies of 
treatment records pertaining to the 
veteran from Dr. Moore and CIGNA Health.

2.  Undertake appropriate action to 
obtain from the National Personnel 
Records Center (NPRC) and other sources 
all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran during service.  All records 
and/or responses received should be 
associated with the claims file.  Request 
that the veteran submit any copies he may 
have in his possession.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claims based on a skin disorder, to 
include recurrent boils; abnormal 
fluctuations in body weight; headaches; 
chronic fatigue; multiple joint pain; 
respiratory disorder; gastrointestinal 
disorder; cardiovascular disorder; and 
sleep disturbance.  The claims folder 
must be made available to the examiner 
and all necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have objective 
evidence of a skin disorder, to include 
recurrent boils; abnormal fluctuations in 
body weight; headaches; chronic fatigue; 
multiple joint pain; respiratory 
disorder; gastrointestinal disorder; 
cardiovascular disorder; and sleep 
disturbance?  If so, what is the nature 
and extent of any disability found?  The 
examiner should list each such disability 
found.

(b)  Is it at least as likely as not any 
current disability found is attributable 
to a Persian Gulf undiagnosed illness or 
otherwise causally related to service?  

If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiner should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not related to the veteran's 
military service, to include due to an 
undiagnosed illness related to Persian 
Gulf War service.  If the examiner finds 
that there is no evidence of any claimed 
signs and symptoms, or if there is 
objective evidence of claimed signs and 
symptoms which cannot by history, 
physical examination and laboratory tests 
be attributed to a known diagnosis, the 
examiner should so state.  

The medical rationale for any opinion 
given should be provided, citing the 
objective medical findings leading to the 
conclusion.

4.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current nature and likely etiology of 
the claimed kidney disorder.  The claims 
folder must be made available to the 
examiner and all necessary tests should 
be conducted and all clinical findings 
reported in detail

The examiner should identify all 
genitourinary disorders found on 
examination.  Based on the examination 
and review of the case, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current genitourinary disorder had its 
onset during active service or is related 
to any in-service disease or injury.  If 
it is determined that a genitourinary 
disorder had its onset prior to the 
veteran's active service, the examiner 
should state whether there was a 
permanent increase in severity beyond its 
normal progression during service.

The medical rationale for any opinion 
given should be provided, citing the 
objective medical findings leading to the 
conclusion.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if any of the benefits 
sought can be granted.  If any of the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M.E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


